Title: To James Madison from David Ramsay, 1 December 1805 (Abstract)
From: Ramsay, David
To: Madison, James


          § From David Ramsay. 1 December 1805, Charleston, South Carolina. “The bearer Dr. Alexander Garden being about to visit Washington on private business I take the liberty of mentioning to you that he is a Gentleman of high respectability both in his professional & private character. He is one of the committee of our Botanick society & an active zealous promoter of that institution. Should it be in your power to favor him with anything new curious or useful in the Botanic or Agricultural way you would oblige a numerous & respectable association of more than 200 of our inhabitants who are engaged in enriching our Botanick Garden with valuable productions from all parts of the world. The President has been liberal to our Agricultural society & I doubt not of his readiness to oblige our Botanic association. Would you have the goodness to introduce Dr. Garden to him & to such of your friends as may be at Washington. You will find him worthy of any attention you may bestow on him.”
        